Citation Nr: 1622591	
Decision Date: 06/06/16    Archive Date: 06/21/16

DOCKET NO.  10-22 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a bilateral eye disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

H. Yoo, Counsel


INTRODUCTION

The Veteran had active service from July 1966 to June 1968.

This appeal comes to the Board of Veterans' Appeals  (Board) from an August 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In November 2011, the Veteran testified during a hearing before the undersigned Veterans Law Judge at the RO.  A transcript of the hearing has been obtained and associated with the record. 

In December 2013, the Board remanded the claim for further development.  However, as set out below, additional development remains necessary.  See Stegall v. West, 11 Vet. App. 268 (1998).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a), 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015).

In December 2013, the Board remanded this issue to afford the Veteran a new VA examination and subsequently, a new examination was scheduled.  However, records indicate the Veteran failed to report to the examination which was scheduled for February 2014.  In a statement from the Veteran, dated February 2014, he contends that he did not receive the notification of this VA examination appointment and requested a new examination.  Given the Veteran's willingness to report for a new examination a remand is required to provide him another opportunity to report.

Accordingly, the case is REMANDED for the following action:

1. Copies of updated treatment records should be obtained and added to the claims file.

2. Following completion of the above, schedule the Veteran for an eye examination to determine the nature and etiology of his current eye disorders.  The Veteran's claims file should be made available to and reviewed by the examiner in conjunction with the examination.  All indicated studies and tests should be conducted.

The examiner should provide an opinion on whether it is at least as likely as not (50 percent or greater probability) that any current eye disorder had its onset during or is causally related to active service.  The examiner should consider the Veteran's statements regarding the in-service burn injury while welding and continuity of symptoms since service.

The examiner should clearly outline the rationale for all opinions expressed.  If any requested opinion cannot be given, the examiner should state the reason why.

3. Upon completion of the foregoing, review the development undertaken to ensure substantial compliance with the Board's directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Take any needed corrective action.  38 C.F.R. § 4.2.

4. Following the completion of the foregoing, and after undertaking any other development it deems necessary, the AOJ should readjudicate the Veteran's claim, considering all applicable laws and regulations.  If the claim remains denied, the AOJ should provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

